ACKER, Presiding Judge.
On the tenth day of February, 1888, the Supreme Court, sitting at Galveston, made the following order:
“ Ordered, that Rule 29 of Rules of the Supreme Court be so amended as to read as follows:
“ 29. - The appellant or plaintiff in error, in order to prepare properly a case for submission when called, shall have filed a brief of the points relied on, in accordance with and confined to the distinct specifications of error (which assignments shall he copied in the brief), and to such fundamental errors of law as are apparent from the record, each ground of error being separately presented under the proper assignment; and each assignment not so copied and accompanied with its appropriate propositions and statements shall be regarded as abandoned.
“This rule shall be enforced in cases returnable to the next term at Tyler, and thereafter, but not before. 68 Texas, amendment to Rule 29.
The transcript and brief for appellant were filed in the Supreme Court on the seventh day of October, 1889.
The assignments of error are not copied in the brief, as required by the rule, and the appellant has therefore failed to call our attention to any error.
Appellant having designated no error in the judgment of the court below, we are of opinion that it should be affirmed. •

Affirmed.

Adopted November 12, 1889.